           Case 1:20-cv-10480-JPC Document 28 Filed 07/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TRUSTEES OF THE SHEET METAL WORKERS’ :
LOCAL UNION NO. 28 FUNDS AND PLANS et al.,                             :
                                                                       :
                                    Plaintiffs,                        :      20 Civ. 10480 (JPC)
                                                                       :
                  -v-                                                  :             ORDER
                                                                       :
FAHRENHEIT MECHANICAL LLC,                                             :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs filed the initial Complaint in this action on December 11, 2020. Dkt. 1. After

Defendant failed to timely respond to the Complaint, Plaintiffs moved for default judgment on

February 12, 2021. Dkt. 14. The Court held a hearing on that motion on March 24, 2021. At that

hearing, the Court identified certain issues with the relief sought by Plaintiffs. The Court allowed

Plaintiffs an opportunity to file supplemental briefing as to these issues, or, in the alternative, to file

an amended Complaint. Plaintiffs filed the Amended Complaint on April 23, 2021. Dkt. 26.

        The docket reflects that the Amended Complaint was served on Defendant on April 27,

2021, making Defendant’s answer due May 18, 2021. Dkt. 27. To date, Defendant has not appeared

in this action nor answered the Amended Complaint.

        Plaintiffs are directed to file a status letter by August 9, 2021. That letter shall describe the

status of this litigation and notify the Court whether Plaintiffs intend to file a motion for default

judgment as to Defendant.

        SO ORDERED.

Dated: July 26, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
